Citation Nr: 0927617	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  05-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
Guillain-Barre syndrome with marked generalized muscular 
atrophy/loss of motion of feet secondary to a flu shot.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable disability rating for 
residuals status-postoperative, repair of recurrent 
dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to 
June 1076. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The issue of entitlement to a compensable rating for 
residuals status-postoperative, repair of recurrent 
dislocation of the left shoulder is addressed in the REMAND 
portion of the decision, and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.
.

FINDINGS OF FACT

1.  In a November 1979 rating decision, the RO denied service 
connection for Guillain-Barre syndrome.  The Veteran did not 
appeal that decision, and it is final.

2.  The new evidence received since November 1979 is not 
material because it fails to raise a reasonable possibility 
of substantiating the claim.

3.  The Veteran's hypertension did not have its onset in 
service or within one year of discharge, and has not 
otherwise been linked to service.  




CONCLUSIONS OF LAW

1.  The November 1979 rating decision denying service 
connection for Guillain-Barre syndrome is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen the 
previously denied claim for service connection for Guillain-
Barre syndrome has not been received.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended by 73 Fed. Reg. 23,353-56 (Apr. 30, 
2008).  Notice which informs the Veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of the appeal, the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

In a letter dated in April 2002, the Veteran was advised of 
the information and evidence necessary to reopen his claim 
for service connection for Guillain-Barre syndrome, 
specifically that the evidence needed to relate to the 
previously unsubstantiated elements (i.e., that his Guillain-
Barre syndrome was incurred or aggravated by his period of 
service).  He was also advised of the evidence needed to 
substantiate a claim for service connection.  He was also 
advised of the evidence that VA would seek to provide; and of 
the information and evidence that he was expected to provide.  
Although the Veteran was not informed of how VA establishes 
disability ratings and effective dates in accordance with 
Dingess/Hartman, service connection is being denied and no 
disability rating or effective date will be assigned, so 
there is no possibility of any prejudice to the Veteran.  The 
Board thus finds that the Veteran was provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A with 
regard to his claims for service connection.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  When a claim 
is one to reopen a finally decided claim, however, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the 
Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for Guillain-Barre 
syndrome, VA was not obligated to provide him with a medical 
examination.  As for the Veteran's claim for service 
connection for hypertension, VA was not obligated to obtain a 
medical examination because there is no competent and 
credible evidence that the Veteran's hypertension is the 
result of any event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Claim to Reopen for Service Connection for Guillain-
Barre Syndrome

In a rating decision dated in November 1979, the RO denied 
service connection for Guillain-Barre syndrome with marked 
generalized muscular atrophy.  Rating actions are final and 
binding based on evidence on file at the time the Veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
Veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

In September 2002 the Veteran requested his previously denied 
claim for service connection for Guillain-Barre syndrome with 
marked generalized muscular atrophy be reopened.  VA may 
reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to the last final rating decision, May 2001 in the 
present case, is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board notes that a change in diagnosis or specificity of 
the claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  In this case, the Veteran's current claim for service 
connection for Guillain-Barre syndrome with marked 
generalized muscular atrophy/loss of motion of feet is based 
on the same factual premises as the prior November 1979 
denial.  Thus, new and material evidence is necessary to 
reopen the claim.  Id.  

The evidence of record at the time of the November 1979 
rating decision included the Veteran's service treatment 
records which do not contain any complaints of, treatment 
for, or a diagnosis of Guillain-Barre syndrome or muscle pain 
or weakness.  Also included was a June 1979 VA examination 
for housebound status or need for regular aid and assistance 
that found marked generalized muscle atrophy.  The Veteran 
was diagnosed with Guillain-Barre syndrome.  No opinion as to 
etiology was provided.

New evidence received since the November 1979 rating decision 
includes VA and non-VA treatment records that show the 
Veteran has received treatment for Guillain-Barre syndrome 
with residual muscle and skeletal weakness.  Nothing in these 
medical records, however, indicates whether the Veteran's 
Guillain-Barre syndrome was incurred in service or is 
otherwise related to the Veteran's active military service.  

The Veteran contends that a flu shot given to him while in 
the National Guard caused Beret's syndrome (actually 
diagnosed as Guillain-Barre syndrome).  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, his statements cannot be 
the basis for reopening his claim for service connection for 
Guillain-Barre syndrome.

As the new evidence received since November 1979 fails to 
establish that the Veteran's Guillain-Barre syndrome was 
incurred in or aggravated by service, it does not raise a 
reasonable possibility of substantiating the claim for 
service connection.  Thus, this new evidence is not material.  
New and material evidence having not been received, the 
Veteran's request to reopen his claim must be denied.

III.  Service Connection for Hypertension

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as cardiovascular-renal disease 
(including hypertension), may be presumed to have been 
incurred in service if they become manifest to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Service connection may also be 
granted for any disease listed at 38 C.F.R. § 3.309(e) 
(diseases found to be related to exposure to herbicide agents 
used in the Republic of Vietnam), even though there is no 
record of such disease during service, provided that the 
provisions of 38 C.F.R. § 3.307(d) are met.  The Board notes, 
however, that hypertension is not a disease that has been 
recognized by VA as related to exposure to herbicide agents. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records do not contain any complaints of, 
treatment for, or a diagnosis of hypertension.  Post-service, 
the earliest evidence of high blood pressure are VA inpatient 
medical records from March 1999 in which the Veteran 
complained of headaches and requested to have his blood 
pressure checked.  The Veteran's blood pressure was 182/118.  
A check of the Veteran's blood pressure the next day revealed 
a blood pressure of 148/102.  He was diagnosed with 
hypertension.  The Veteran reported that he had been on anti-
hypertensive medications previously, indicating an earlier 
diagnosis of hypertension, although no treatment records 
showing the initial diagnosis are in the claims file.  VA 
examination in June 1977 revealed blood pressure readings of 
110/70 sitting, 114/70 recumbent and 110/70 standing.  
Private inpatient treatment records from March 1979 show an 
intake blood pressure of 128/74.  Private outpatient 
treatment records from 1979 to 1988 show the Veteran's blood 
pressure was basically within normal limits.  Private 
physical examination conducted in July 1989 revealed a blood 
pressure of 120/80.  There was no indication that the Veteran 
had a diagnosis of hypertension at that time or was on anti-
hypertensive medication.  It is noted in these medical 
records that the Veteran has a family history of hypertension 
with both parents being hypertensive.

Hypertension is defined as high arterial blood pressure.  
Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  
Hypertension may have no known cause (essential or idiopathic 
hypertension) or be associated with other primary diseases 
(secondary hypertension).  Id.  Various criteria for its 
threshold have been suggested, ranging from 140 mm. Hg 
systolic and 90 mm. Hg diastolic to as high as 200 mm. Hg 
systolic and 110 mm. Hg diastolic.  Id.  In that regard, the 
Board notes that Note 1 to Diagnostic Code 7101, which sets 
forth the criteria for the evaluation of service-connected 
hypertensive vascular disease, states that "[f]or purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm."  38 C.F.R. § 
4.104, Diagnostic Code 7101.  

After considering all the evidence, the Board finds that 
entitlement to service connection for hypertension has not 
been established.  While the Veteran has a current diagnosis 
of hypertension, no in-service examinations or other service 
treatment records note a diagnosis hypertension or show 
elevated blood pressure readings.  Furthermore, the medical 
evidence shows that the Veteran was not diagnosed to have 
hypertension until many years after service.  The earliest 
medical evidence of a diagnosis is not shown until March 
1999, over 23 years after the Veteran's discharge from active 
duty.  Although this evidence tends to indicate the presence 
of hypertension before this time, the medical evidence of 
record does not show the initial diagnosis but does show 
earlier treatment records at late as 1988 without a 
diagnosis.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between his current hypertension and active military 
service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed.Cir. 2000) (service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service).

The only evidence indicating a relationship exists between 
the Veteran's current hypertension and his military service 
is the Veteran's own lay opinion.   As a lay person, however, 
he is not competent to establish a medical diagnosis or show 
a medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether a nexus exists between his hypertension 
and his military service.

Accordingly, the preponderance of the evidence is against 
service connection for hypertension because there is no 
probative and/or competent medical evidence showing that the 
Veteran's current hypertension is related to, was incurred 
in, or manifest to a degree of 10 percent within one year 
following the Veteran's military service.  The preponderance 
of the evidence being against the Veteran's claim, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the Veteran's claim must be denied.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for Guillain-Barre 
syndrome with marked generalized muscular atrophy/loss of 
motion of feet is not reopened, and the claim remains denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that the Veteran's claim for a compensable 
disability rating for his service-connected left shoulder 
disability requires remand for additional notice and 
development.  

With regard to VA's duty to notify the Veteran, the Board 
also notes that, since the Veteran's claim was last before 
it, the Court of Appeals for Veterans Claims (Court) issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which affects VA's duty to notify in increased rating claims 
such as this one.  Thus, on remand, the Veteran should be 
provided with notice that complies with the additional notice 
obligations as set for in that decision.

As for the additional development needed, the Board finds 
that a new VA examination is in order to determine the 
current severity of the Veteran's service-connected left 
shoulder disability.

The Veteran was previously provided with VA examinations 
relating to his left shoulder disability in March 2003 and 
July 2005.  Despite the Veteran's subjective complaints of 
pain, neither examiner noted pain on range of motion 
exercises.  However, there is evidence in the VA treatment 
records of the Veteran's complaints of pain and limitation of 
motion.  The Veteran contends that he was not asked about 
painful motion during the July 2005 VA examination; thus, he 
did not report any.  In addition, although an April 2004 VA 
x-ray report noted degenerative changes within the 
acromioclavicular joint and glenohumeral joint, the July 2005 
VA examiner failed to take x-rays or comment on whether the 
Veteran has degenerative joint disease of the left shoulder 
that is related to his service-connected left shoulder 
disability.  Finally, the July 2005 VA examiner noted that 
there was los of some muscle of the left deltoid due to 
axillary nerve injury on the left, but it is unclear whether 
this is related to the Veteran's service-connected left 
shoulder disability.  

Because of the above, the Board finds that there is 
inadequate information for it to evaluate the Veteran's 
service-connected left shoulder disability.  Thus, remand is 
necessary to obtain a new VA examination that evaluates the 
current severity of the Veteran's left shoulder disability as 
well as addresses the above issues.

As remand is already necessary, the Board finds that the 
Veteran's VA medical records should be updated as the last 
treatment note of record is from July 2005.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992)(VA has constructive notice 
of VA generated documents that could reasonably be expected 
to be a part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from the VA Medical Center in Jackson, 
Mississippi, dating from July 29, 2005, to 
the present.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Schedule the Veteran for a VA joint 
examination to determine the current level of 
severity of the Veteran's service-connected 
left shoulder disability.  The claims folder 
must be made available to the examiner for 
review, and said review must be noted in the 
examination report.  The examiner should be 
provided with a copy of this remand, and he 
should address all issues raised within 
regarding deficiencies found in the prior VA 
examinations.

In determining the current severity of the 
Veteran's left shoulder disability, the 
examiner should identify all present 
manifestations, such as musculoskeletal or 
neurologic manifestations, and set forth all 
signs and symptoms related thereto.  Complete 
range of motion and X-ray studies must be 
provided with discussion as to any additional 
limitation of motion due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint, including use during 
flare-ups.  The examiner should also provide 
a full description of the effects of the 
service-connected disabilities upon the 
Veteran's employment and daily life.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  Thereafter, the Veteran's claim should be 
readjudicated.  In rating the Veteran's left 
shoulder disability, all separate and 
distinct manifestations should be identified 
and separately evaluated, if warranted.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the Veteran and his representative.  
An appropriate period of time should be 
allowed for response.  Thereafter, this claim 
should be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


